DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s reply filed on August 18, 2022 is acknowledged. All arguments have been fully considered.  Claims 1-7 and 9-11 are currently pending.  Claims 1-6 and 11 are withdrawn. Claim 7 has been amended.  Claim 8 is cancelled.

Claim Interpretation
Regarding claims 7 and 9-10, it is noted these claims are directed to a composition comprising a decellularized brain extracellular matrix (dECM) and basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells. The claims are directed to a composition, per se.  Although the preamble of claim 7 recites the phrase “for culturing a brain organoid”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for culturing a brain organoid”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " for culturing a brain organoid " does not affect the patentability of the claimed composition.
Likewise, regarding claim 7 and the newly amended limitation (line 5) reciting “wherein the hydrogel composition is for culturing the brain organoid”, it is noted compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  As such, the limitation "wherein the hydrogel composition is for culturing the brain organoid " does not affect the patentability of the claimed composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


New ground of Rejection

Claim(s) 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., (US 2018/0353648; see PTO-892) (“Jung”).
Jung is directed to methods for preparing a decellularized tissue-based hydrogel with maximized preservation of tissue-derived proteins, growth factors and cytokines (Abstract and paragraph [0007]).
Regarding claim 7, Jung teaches that decellularized extracellular matrix (ECM) is utilized for various applications in the field of tissue engineering (paragraph [0003]).
Jung (paragraphs [0011]-[0012] and [0020]; claims 1-2 and 10) specifically teaches preparing the decellularized ECM from biological tissues, including brain tissue, as follows:
a step of decellularizing a biological tissue by bringing the same to contact with a supercritical fluid and an organic solvent at the same time;
  a step of washing the decellularized tissue; 
 a step of preparing a decellularized tissue solution by mixing the washed decellularized tissue with one selected from an enzyme solution, an acidic solution and a mixture thereof; 
a step of titrating the decellularized tissue solution to pH 5.5-7.8 by treating with a basic solution; and 
a step of allowing the titrated decellularized tissue solution to stand at 30-40°C, 
wherein in step (c) the decellularized tissue solution is prepared by further mixing with one or more gel including Matrigel® (basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells).
Thus, Jung’s disclosed decellularized hydrogel anticipates claim 7.

Regarding claim 9 and the limitation regarding the concentration of the decellularized brain ECM, Jung teaches the decellularized brain extracellular matrix has a concentration ranging from 1-50 mg/mL (paragraph [0054]).  It is noted the range disclosed in Jung is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Medberry et al., (Biomaterials, 2013 January; 34(4): 1033–1040; IDS October 1, 2021, previously cited) (“Medberry”), in view of Lancaster et al., (NATURE, Vol. 501, 19 September 2013, pages 373-378; previously cited) (“Lancaster”).
Medberry is directed to developing hydrogels comprising brain and spinal cord ECM (extracellular matrix) that may aid in tissue reconstruction following complex neurologic trauma. Medberry teaches that all the hydrogels promoted three-dimensional neurite out-growth suggesting that CNS-ECM hydrogels may be useful as tissue scaffolds that promote in vivo axonal repair (Abstract).
Regarding claim 7, Medberry teaches decellularization of porcine brain tissue (B-ECM) followed by lyophilization (2.1 Overview of Experimental Design and 2.2 ECM Biologic Scaffold Production Porcine, page 1034). The lyophilized B-ECM is subjected to pepsin digestion for 48 hours followed by neutralization to a pH of 7.4 to produce a pre-gel solution (2.3 ECM Digestion and Solubilization (page 1034). The neutralized pre-gel was diluted to concentrations of 4, 6 and 8 mg ECM/ml wherein the solutions were subjected to rapidly increasing temperatures from 10°C to 37°C thus inducing gelation and formation of a hydrogel composition comprising the decellularized brain ECM (2.7 Rheological Measurements, page 1034).
Additionally, Medberry teaches seeding N1E-115 brain cells in the B-ECM hydrogel (concentration of 6 mg/ml) for three-dimensional culture (2.9 Neurite Extension in Three-Dimensional Culture (page 1035).
Medberry does not further teach the hydrogel composition further comprising basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells (i.e. Matrigel®).  However, Lancaster is directed to methods for producing cerebral organoids using Matrigel® as a hydrogel scaffold to provide a cell scaffold for more complex tissue growth. Lancaster teaches the method led to rapid development of brain tissue (Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1).
Therefore, it is submitted that because each of the types of hydrogels disclosed by Medberry and Lancaster were known to individually promote the development of neurological tissue, it would further have been obvious to one having ordinary skill in the art to combine the brain-ECM hydrogel of Medberry with the Matrigel® of Lancaster for the purpose of producing a composition that promotes rapid development of neurological tissues in three-dimensional hydrogel scaffolds.  Combination of multiple products (i.e. hydrogels) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The person of ordinary skill in the art would have been motivated to modify the hydrogel composition of Medberry to include Matrigel® (i.e. basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells), as taught by Lancaster, for the predictable result of successfully promoting development of neurological tissues in three-dimensional hydrogel scaffolds since doing so would provide engineered tissue that is useful in tissue reconstruction efforts following neurologic trauma, thus meeting the limitation of claim 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Medberry and Lancaster because each of these teachings are directed at using hydrogel scaffolds to promote the development of neurological tissue.	
Additionally, MPEP 2144 (II) specifically notes “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In the instant case, as discussed above, Lancaster clearly teaches that the inclusion of Matrigel in the hydrogel scaffold results in rapid development of brain tissue (Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1). Therefore, given that the intention of Medberry is developing three-dimensional hydrogel scaffolds for brain tissue engineering, and Lancaster teaches the use of Matrigel provides the beneficial result of rapid development of brain tissue, one of ordinary skill in the art would have been motivated to include Matrigel in the tissue engineered scaffold of Medberry since the beneficial result of rapid development of brain tissue would have been produced by their combination.
Regarding claim 10, as to the limitation directed to the elastic modulus of the ECM hydrogel, specifically having an elastic modulus at 1 Hz of 100 to 150 Pa, it is noted that Medberry does not teach the claimed range.  However, it is noted that Medberry teaches the mechanical properties of SC-ECM (spinal cord ECM) hydrogels are similar to those previously shown to support neuronal differentiation of stem cells (0.1–1kPa, correlates to 100 to 1000 Pa).  Therefore, given the intention of Medberry is to prepare hydrogel scaffolds that mimic the native three-dimensional ultrastructure of the source tissue and thus promote neurological differentiation, it would have been obvious to one having ordinary skill in the art to prepare the B-ECM hydrogel to have an elastic modulus that promotes neuronal differentiation, that is, a modulus ranging from 100 to 1000 Pa (claimed range lies within the prior art range).
The person of ordinary skill in the art would have been motivated to modify the elastic modulus of the hydrogel composition, for the predictable result of successfully promoting development of neurological tissues in the three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in preparing ECM hydrogels having an elastic modulus ranging from 100 to 1000 Pa since Medberry teaches this parameter successfully supports neuronal differentiation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Medberry, in view of Lancaster, as applied to claims 7 and 10 above, and further in view of DeQuach et al., (TISSUE ENGINEERING: Part A, Vol. 17, No. 21 and 22, 2011, pages 2583-2592; IDS October 1, 2021, previously cited) (“DeQuach”).
The teaching of Medberry, in view of Lancaster, is set forth above.
Regarding claim 9 and the limitation directed to the concentration of the decellularized brain ECM, it is noted that Medberry teaches concentrations of 4, 6 and 8 mg ECM/mL.  Medberry does not further teach the concentration ranges from 0.01 to 2.0 mg/mL.  However, DeQuach is directed to decellularized porcine brain matrix for use as tissue engineering scaffolds since the ECM re-assembles upon injection in vivo to form a gel (i.e. hydrogel) (Abstract).
DeQuach teaches culturing human iPSC-derived neurons in ninety-six-well plates that were coated with either the decellularized brain matrix that had been diluted to 1 mg/mL (Culture of human iPSC-derived neurons, right column, page 2584).  Thus, DeQuach has established it is well-known to use decellularized brain ECM as a neural cell tissue scaffold at a concentration of 1 mg/mL (claimed range overlaps the prior art range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use decellularized brain ECM as a neural cell tissue scaffold at a concentration of 1 mg/mL.
The person of ordinary skill in the art would have been motivated to modify the concentration of the decellularized brain ECM to include well-known concentrations useful as a neural cell tissue scaffold, as taught by DeQuach, for the predictable result of providing a biological scaffold that successfully promotes neural cell growth, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Medberry and Lancaster with DeQuach because each of these teachings are directed at tissue scaffolds comprising hydrogels prepared from decellularized brain extracellular matrix.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeQuach et al., (TISSUE ENGINEERING: Part A, Vol. 17, No. 21 and 22, 2011, pages 2583-2592; IDS October 1, 2021, previously cited) (“DeQuach”), in view of Lancaster et al., (NATURE, Vol. 501, 19 September 2013, pages 373-378; previously cited) (“Lancaster”).
DeQuach is directed to decellularized porcine brain matrix for use as tissue engineering scaffolds since the ECM re-assembles upon injection in vivo to form a gel (i.e. hydrogel) (Abstract).
Regarding claim 7, DeQuach teaches decellularization of porcine brain tissue followed by lyophilization. The lyophilized matrix was subjected to pepsin digestion for 48 hours (Decellularization of porcine brains and Brain matrix solublization, page 2584). DeQuach teaches culturing human iPSC-derived neurons in ninety-six-well plates that were coated with either the decellularized brain matrix that had been diluted to 1 mg/mL or Matrigel that was diluted to 0.25 mg/mL (Culture of human iPSC-derived neurons, right column, page 2584).  
DeQuach further teaches using the brain ECM as an in vivo scaffold.  The processed brain matrix was brought to a physiological pH and diluted to concentrations of 16 and 12 mg/ml using PBS (phosphate buffered saline).  Thereafter, 100 µl of the decellularized ECM was injected into the dorsal region of the C57 mice. The injected ECM formed a gel upon in vivo injection and the gels were subsequently frozen and sectioned for characterization (In vivo scaffold feasibility and Characterization of in vivo-injected brain matrix gels (page 2586); Brain matrix scaffold generation in vivo, (page 2587); and FIG. 5). 
DeQuach does not further teach the hydrogel composition further comprising basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells (i.e. Matrigel®).  However, Lancaster is directed to methods for producing cerebral organoids using Matrigel as a hydrogel scaffold to provide a cell scaffold for more complex tissue growth. Lancaster teaches the method lead to rapid development of brain tissue (Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1).
Therefore, given that DeQuach teaches the disclosed brain-ECM hydrogel promotes a culture environment that is more in-vivo-like for neural cell culture, and Lancaster teaches Matrigel® (basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells) promotes development of brain tissue, it is submitted that because each of the types of hydrogels disclosed by DeQuach and Lancaster were known to individually promote a culture environment that promotes the development of neurological tissue, it would further have been obvious to one having ordinary skill in the art to combine the brain-ECM hydrogel of DeQuach with the Matrigel® hydrogel of Lancaster for the purpose of producing a composition that promotes development of neurological tissues in three-dimensional hydrogel scaffolds.  Combination of multiple products (i.e. hydrogels) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The person of ordinary skill in the art would have been motivated to modify the hydrogel composition of DeQuach to include Matrigel® (basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells), as taught by Lancaster, for the predictable result of successfully promoting development of neurological tissues in three-dimensional hydrogel scaffolds since doing so would provide engineered tissue that is useful in tissue reconstruction efforts following neurologic trauma, thus meeting the limitation of claim 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of DeQuach and Lancaster because each of these teachings are directed at using hydrogel scaffolds to promote the development of neurological tissue.	
Additionally, MPEP 2144 (II) specifically notes “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In the instant case, as discussed above, Lancaster clearly teaches that the inclusion of Matrigel in the hydrogel scaffold results in rapid development of brain tissue (Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1). Therefore, given that the intention of DeQuach is developing three-dimensional hydrogel scaffolds for brain tissue engineering, and Lancaster teaches the use of Matrigel provides the beneficial result of rapid development of brain tissue, one of ordinary skill in the art would have been motivated to include Matrigel in the tissue engineered scaffolds of DeQuach since the beneficial result of rapid development of brain tissue would have been produced by their combination.
Regarding claim 9, DeQuach teaches culturing human iPSC-derived neurons in ninety-six-well plates that were coated with either the decellularized brain matrix that had been diluted to 1 mg/mL (Culture of human iPSC-derived neurons, right column, page 2584) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeQuach, in view of Lancaster, as applied to claims 7 and 9 above, and further in view of Medberry (set forth above, previously cited).
The teaching of DeQuach, in view of Lancaster, is set forth above.
Regarding claim 10, as to the limitation directed to the elastic modulus of the ECM hydrogel, specifically having an elastic modulus at 1 Hz of 100 to 150 Pa, it is noted that DeQuach, in view of Lancaster, does not teach the claimed range.  However, it is noted that Medberry teaches the mechanical properties of SC-ECM (spinal cord ECM) hydrogels are similar to those previously shown to support neuronal differentiation of stem cells (0.1–1kPa, correlates to 100 to 1000 Pa).  Therefore, given the intention of DeQuach, in view of Lancaster, is to prepare hydrogel scaffolds that provide a more in-vivo-like microenvironment for neural cell culture, it would have been obvious to one having ordinary skill in the art to prepare the B-ECM hydrogel to have an elastic modulus that promotes neuronal differentiation, that is, a modulus ranging from 100 to 1000 Pa (claimed range lies within the prior art range).
The person of ordinary skill in the art would have been motivated to modify the elastic modulus of the hydrogel composition, for the predictable result of successfully promoting development of neurological tissues in the three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of DeQuatch and Lancaster with Medberry because each of these teachings are directed at tissue scaffolds comprising hydrogels prepared from decellularized brain extracellular matrix.

Response to Remarks
Applicant’s have traversed the rejections of record on the grounds that the claimed hydrogel provides a clear advantage as supported by the declaration of Seung Woo Cho, as discussed at Applicant’s remarks (pages 5-6).
Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth above regarding Applicant’s Declaration.
                                                                             
Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Primary Examiner, Art Unit 1633